Citation Nr: 1519436	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  11-21 091	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to the service-connected residuals of a gunshot wound of the abdomen and back.

2.  Entitlement to a compensable disability rating for a postoperative incisional hernia of the right middle abdomen, status-post gunshot wound repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from January 1972 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

While the Veteran requested a Board videoconference hearing for the claims on appeal and has not yet been afforded the hearing, because he has requested a withdrawal of his appeal, the matter is moot.

The Board notes that the VBMS file contains a statement of the case issued in February 2009 on a claim for entitlement to an earlier effective date for a combined disability rating of 60 percent.  The Veteran did not perfect an appeal of this claim.  As such, no action by the Board is required as to this claim.

Additionally, the Veteran last had matters before the Board in March 2014, when the Board adjudicated a claim for higher staged ratings for a service-connected psychiatric disability.  The Veteran had also perfected an appeal of a claim for a total disability rating based on individual unemployability (TDIU), but because the RO granted the claim in a June 2012 rating decision, the issue was no longer before the Board in March 2014.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of the electronic record.


FINDING OF FACT

In April 2015, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw all current appeals, including his claim for entitlement to service connection for a back disability, and his claim for entitlement to a compensable disability rating for a postoperative incisional hernia of the right middle abdomen, status-post gunshot wound repair.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the claim for entitlement to service connection for a back disability, and the claim for entitlement to a compensable disability rating for a postoperative incisional hernia of the right middle abdomen, status-post gunshot wound repair, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In April 2015, the Veteran stated that he wished to withdraw all current appeals, which includes his claim for entitlement to service connection for a back disability, and his claim for entitlement to a compensable disability rating for a postoperative incisional hernia of the right middle abdomen, status-post gunshot wound repair.  VBMS Entry April 28, 2015.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to these matters.  Accordingly, the Board does not have jurisdiction to review these claims, and they must be dismissed.




ORDER

The appeal as to the claim for entitlement to service connection for a back disability 
is dismissed.

The appeal as to the claim for entitlement to a compensable disability rating for a postoperative incisional hernia of the right middle abdomen, status-post gunshot wound repair, is dismissed.



		
VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


